 Case 21-30037       Doc 290     Filed 04/16/21 Entered 04/16/21 15:16:09         Desc Main
                                  Document     Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MINNESOTA


In re:
                                                    Case No.: 21-30037
Tea Olive I, LLC d/b/a Stock+Field,
                                                    Chapter 11 Case
               Debtor.


                       DEBTOR’S NOTICE OF STATEMENT OF
                     RECLAMATION AND TWENTY DAY CLAIMS


         PLEASE TAKE NOTICE that on January 14, 2021, the United States Bankruptcy

Court for the District of Minnesota (the “Bankruptcy Court”) entered the Order (I) Granting

Expedited Relief and (II) Establishing Procedures for the Resolution of Reclamation Claims

and Administrative Claims Asserted Pursuant to Section 503(b)(9) of the Bankruptcy Code

[Dkt. No. 54] (the “Claims Procedures Order”) in the above-referenced chapter 11 case of

Tea Olive I, LLC d/b/a Stock+Field (the “Debtor”), establishing, among other things,

procedures (the “Claims Procedures”) for the treatment of demands from sellers of goods

asserting purported rights of reclamation pursuant to section 2-702(2) of the Uniform

Commercial Code and section 546(c) (“Reclamation Claims”) and/or section 503(b)(9) (the

“Twenty Day Claims”) of the Bankruptcy Code.

         PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Claims

Procedures Order, the Debtor hereby provides the Statement, attached as Exhibit A hereto,

listing (i) the Reclamation Claims and Twenty Day claims received by the Debtor; (ii) the

amounts, if any, of such Reclamation Claims and Twenty Day Claims that the Debtor has

determined to be valid under applicable law, and (iii) for those Reclamation Claims and Twenty

Day Claims that the Debtor disputes, the reason for such dispute.

                                                1
 Case 21-30037       Doc 290     Filed 04/16/21 Entered 04/16/21 15:16:09            Desc Main
                                  Document     Page 2 of 6



         PLEASE TAKE FURTHER NOTICE that if the Debtor has determined that a

Reclamation Claim or Twenty Day Claim is valid in whole or in part, and if no written objection

to this Notice is filed by any Notice Party (as described in the Claims Procedures Order), then

any such Claim shall be assigned the value set forth in this Notice and Statement and shall be

paid as provided for in any confirmed plan of liquidation or in connection with any conversion to

chapter 7 as chapter 11 administrative expenses.

       PLEASE TAKE FURTHER NOTICE that objections, if any, to this Notice must

be filed and served so that such objection is filed with the Bankruptcy Court and actually

received by the following parties no later than 20 days after the date of this Notice: (i) Debtors

Counsel, Fredrikson & Byron P.A., 200 South Sixth Street, Suite 4000, Minneapolis,

Minnesota, 55402 (Attn: Samuel M. Andre); (ii) the Debtor, Tea Olive I, LLC d/b/a

Stock+Field, 2600 Eagan Woods Drive, Eagan, MN 55121 Attn: Matt Whebbe; (iii) Second

Avenue Capital Partners LLC, 75 Second Avenue, Suite 550, Needham Heights, MA 02494

Attn: Tea Olive Portfolio Manager; and (iv) Riemer & Braunstein LLP, Times Square Tower,

Seven Times Square, Suite 2506, New York, NY 10036, Attn: Steven E. Fox, Esq.,

SFox@riemerlaw.com.

       PLEASE TAKE FURTHER NOTICE that if an objection to this Notice is timely

filed and served, the Debtor will proceed as set forth in the Claims Procedures Order.




                                                   2
 Case 21-30037     Doc 290   Filed 04/16/21 Entered 04/16/21 15:16:09   Desc Main
                              Document     Page 3 of 6




Dated: April 16, 2021                  /e/ Samuel M. Andre
                                       Clinton E. Cutler (#0158094)
                                       James C. Brand (#387362)
                                       Steven R. Kinsella (#0392289)
                                       Samuel M. Andre (#0399669)
                                       Emily M. McAdam (#0400898)
                                       FREDRIKSON & BYRON, P.A.
                                       200 South Sixth Street
                                       Suite 4000
                                       Minneapolis, MN 55402-1425
                                       Minneapolis, MN 55402-1425
                                       (612) 492-7000
                                       (612) 492-7077
                                       ccutler@fredlaw.com
                                       jbrand@fredlaw.com
                                       skinsella@fredlaw.com
                                       sandre@fredlaw.com
                                       emcadam@fredlaw.com

                                       ATTORNEYS FOR THE DEBTOR




                                         3
         Case 21-30037    Doc 290      Filed 04/16/21 Entered 04/16/21 15:16:09            Desc Main
                                        Document     Page 4 of 6



                                               Exhibit A

                          STATEMENT OF RECLAMATION CLAIMS

                                                 Requested         Amount Debtor
                     Vendor
                                                  Amount            Deems Valid
1.  Advanced Technology                          $8,342.06             $0.001
    International
2.  Allen Co.                                     $1,185.60              $0.001
3.  Ballreich Snack Food Company,                 $5,920.88              $0.001
    LLC
4.  Brad Moews                                    $2,303.75              $0.001
5.  Buckeye Diamond Logistics, Inc.                                      $0.001
    d/b/a EasyHeat Wood Pellets                 $20,266.28
6.  Business Impact Group, LLC                   $5,967.24               $0.001
7.  Carsten Enterprises, Inc.                   $52,366.80               $0.001
8.  Hobart Welding Products                     $15,542.81               $0.001
9.  Indera Mills Company                        $34,054.02               $0.001
10. Lafayette Bay Products LLC                   $6,051.60               $0.001
11. PurHeat                                     $19,509.80               $0.001
12. Rich Foldenauer                              $1,142.00               $0.001
    TOTAL:                                      $172,652.84              $0.00




     1
       This Reclamation Claim has no value because the prepetition lenders’ interests in the Debtor’s
     assets, including the goods that are the subject of this Reclamation Claim, are superior to the
     Reclamation Claim. Specifically, courts have held that where a secured lender holds a floating
     lien on all of the debtor’s property, “a reclaiming seller is entitled to a lien or administrative
     expense claim only to the extent that the value of the specific inventory in which the reclaiming
     seller asserts an interest exceeds the amount of the floating lien in the debtor’s inventory.” See,
     e.g., In re Dana Corp., 367 B.R. 409, 419 (Bankr. S.D.N.Y. 2007) (quotation omitted).
     Therefore, “if the value of any given reclaiming supplier’s goods does not exceed the amount of
     debt secured by the prior lien, that reclamation claim is valueless.” Id. Here, the Debtor’s
     prepetition secured lenders were granted liens on substantially all of the Debtor’s prepetition
     collateral and postpetition collateral, respectively. Therefore, their interests are superior to any
     Reclamation Claim. Note that by raising this issue, the Debtor is not waiving, and hereby
     expressly reserves, the right to raise other issues that affect the value of any particular
     Reclamation Claim.

                                                      1
     Case 21-30037     Doc 290    Filed 04/16/21 Entered 04/16/21 15:16:09          Desc Main
                                   Document     Page 5 of 6



                            STATEMENT OF TWENTY DAY CLAIMS

                                   Vendor’s         Amount Debtor
            Vendor                                                      Reason for difference
                               Claimed Amount        Deems Valid
     Bottling Group, LLC                                            Debtor’s books and records
1.   d/b/a Pepsi Beverages        $9,928.26           $5,575.47     show product received worth
     Co.                                                            $5,575.47 during this period.
2.   Brad Moews                   $807.50              $807.50
                                                                    Debtor understands that
                                                                    Buckeye Diamond Logistics,
                                                                    Inc. d/b/a EasyHeat Wood
                                                                    Pellets applied the Debtor’s
                                                                    deposit to all outstanding
                                                                    invoices post-petition; Debtor
     Buckeye Diamond                                                does not believe Buckeye is
3.   Logistics, Inc. d/b/a       $43,296.10             $0.00       owed any amounts at this time.
     EasyHeat Wood Pellets                                          Nothing contained herein shall
                                                                    constitute a waiver of Debtor’s
                                                                    right to seek to avoid the post-
                                                                    petition application of the
                                                                    deposit under any applicable
                                                                    provision of the Bankruptcy
                                                                    Code.
                                                                    Debtor’s books and records
     Business Impact
4.                                $9,470.21           $3,657.28     show product received worth
     Group, LLC
                                                                    $3,657.28 during this period.
                                                                    Debtor’s books and records
5.   Carry-On Trailer, Inc.      $22,569.91           $20,151.71    show product received worth
                                                                    $20,151.71 during this period.
                                                                    Debtor’s books and records
                                                                    show no product received
     Carsten Enterprises,
6.                               $52,366.80             $0.00       during this period. Claimant’s
     Inc.
                                                                    invoices dated outside of 20-
                                                                    day period.
                                                                    Debtor’s books and records
                                                                    show no product received
                                                                    during this period. Demand
7.   DCC Propane, LLC            $24,903.70             $0.00
                                                                    filed after deadline and not in
                                                                    compliance with Claims
                                                                    Procedures Order.
                                                                    Debtor’s books and records
8.   Indera Mills Company         $2,444.85            $156.90      show product received worth
                                                                    $156.90 during this period.




                                                2
      Case 21-30037         Doc 290    Filed 04/16/21 Entered 04/16/21 15:16:09       Desc Main
                                        Document     Page 6 of 6



                                     Vendor’s           Amount Debtor
                   Vendor                                                  Reason for difference
                                 Claimed Amount          Deems Valid
                                                                        Debtor’s books and records
                                                                        show product received worth
       Indiana Carbon                                                   $1,129.45 during this period.
9.                                     $8,075.81          $1,129.45
       Company, Inc.                                                    Demand filed after deadline
                                                                        and not in compliance with
                                                                        Claims Procedures Order.
                                                                        Debtor’s books and records
                                                                        show no product received
       Lafayette Bay Products
10.                                    $6,051.60            $0.00       during this period. Claimant’s
       LLC
                                                                        invoices dated outside of 20-
                                                                        day period.
11. Orgill, Inc.                      $103,288.95        $103,288.95
    TOTAL:                            $283,203.69        $134,767.26



     72652315 v2




                                                    3
